 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YASIR MEHMOOD,                                    No. 2:18-CV-2873-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    UNITED STATES, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for a 90-day extension of time to

19   file a first amended complaint (Doc. 6). Good cause appearing therefor, plaintiff’s motion is

20   granted in part. Plaintiff shall file a first amended complaint consistent with the court’s

21   November 26, 2018, order within 30 days of the date of this order. Plaintiff is cautioned that

22   failure to comply may result in dismissal of the action. See Local Rule 110.

23                  IT IS SO ORDERED.

24

25   Dated: January 9, 2019
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
